 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DONNY STEWARD,                                   Case No. 1:18-cv-00551-AWI-BAM (PC)
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY
                                                       DEFENDANT NELSON SHOULD NOT BE
13           v.                                        DISMISSED FROM THIS ACTION FOR
                                                       FAILURE TO PROVIDE SUFFICIENT
14    IGBINOSA, et al.,                                INFORMATION TO EFFECTUATE
                                                       SERVICE
15                       Defendants.
                                                       (ECF No. 32)
16
                                                       THIRTY (30) DAY DEADLINE
17

18          Plaintiff Donny Steward (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s first amended complaint against Defendants Igbinosa, Faria, Nelson, Lewis,

21   Brightwell, Cerda, and Hill for violations of the Eighth Amendment.

22   II.    Service by the United States Marshal

23          On May 20, 2021, the Court issued an order directing service on Defendants Igbinosa,

24   Faria, Nelson, Lewis, Brightwell, Cerda, and Hill in this case under the Court’s E-Service pilot

25   program for civil rights cases for the Eastern District of California. (ECF No. 32.) The order

26   included the following information regarding Defendant Nelson: “Licensed Vocational Nurse

27   Nelson; CSATF; on or about September 14, 15, 16, 21, and 22 of 2014.” (Id. at 2.) After

28   Defendant Nelson could not be electronically served, service documents were forwarded to the
                                                       1
 1   United States Marshals Service for personal service on Defendant Nelson.

 2          On July 8, 2021, the United States Marshals Service filed a return of service unexecuted

 3   as to Defendant Nelson. (ECF No. 37.)

 4          Federal Rule of Civil Procedure 4(m) provides as follows:

 5          If a defendant is not served within 120 days after the complaint is filed, the
 6          court—on motion or on its own after notice to the plaintiff—must dismiss the
            action without prejudice against that defendant or order that service be made
 7          within a specified time. But if the plaintiff shows good cause for the failure, the
            court must extend the time for service for an appropriate period.
 8

 9   Fed. R. Civ. P. 4(m).

10          In cases involving a plaintiff proceeding in forma pauperis, the Marshal, upon order of the

11   court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “[A]n incarcerated pro

12   se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for service of the

13   summons and complaint, and . . . should not be penalized by having his or her action dismissed

14   for failure to effect service where the U.S. Marshal or the court clerk has failed to perform the

15   duties required of each of them . . . .” Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990). “So

16   long as the prisoner has furnished the information necessary to identify the defendant, the

17   marshal’s failure to effect service is ‘automatically good cause . . . .’” Walker v. Sumner, 14 F.3d

18   1415, 1422 (9th Cir. 1994), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472, 115

19   (1995). However, where a pro se plaintiff fails to provide the Marshal with accurate and

20   sufficient information to effect service of the summons and complaint, the Court’s sua sponte

21   dismissal of the unserved defendant is appropriate. Walker, 14 F.3d at 1421–22.

22          Here, the U.S. Marshal attempted to electronically and personally serve Defendant Nelson

23   with the information that Plaintiff provided. However, the Marshal was informed by the

24   Litigation Coordinator at CSATF that Defendant Janet Nelson resigned in May 2017 and returned

25   to Utah, and no address or phone number is known. If Plaintiff is unable to provide the Marshal

26   with the necessary information to identify and locate this defendant, Defendant Nelson shall be

27   dismissed from this action, without prejudice.

28   ///
                                                        2
 1             Pursuant to Rule 4(m), the Court will provide Plaintiff with the opportunity to show cause

 2   why Defendant Nelson should not be dismissed from the action at this time. Plaintiff may

 3   respond to this order by providing additional information that will assist the Marshal in

 4   identifying Defendant Nelson for service of process.

 5   III.      Conclusion and Order

 6             Based on the foregoing, it is HEREBY ORDERED that:

 7          1. Within thirty (30) days from the date of service of this order, Plaintiff shall show cause

 8             why Defendant Nelson should not be dismissed from this action; and

 9          2. The failure to respond to this order or the failure to show cause will result in the

10             dismissal of Defendant Nelson from this action due to Plaintiff’s failure to serve

11             process pursuant to Federal Rule of Civil Procedure 4(m).

12
     IT IS SO ORDERED.
13

14          Dated:    July 12, 2021                              /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
